            Case 1:18-cv-02357-ELH Document 177 Filed 06/12/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                 THE DISTRICT OF MARYLAND
                                       (Northern Division)
MAYOR AND CITY COUNCIL                              *
 OF BALTIMORE
                                                    *
                           Plaintiff,
                                                    *
        v.                                                  Case No.: 1:18-cv-2357-ELH
                                                    *
BP p.l.c., et al.
                                                    *
                           Defendants
                                                    *

*       *           *      *       *       *        *       *        *        *        *       *        *

                                          NOTICE OF APPEAL

        Notice is hereby given that Defendants BP p.l.c., BP America Inc., BP Products North

America Inc., Crown Central LLC, Crown Central New Holdings LLC, Chevron Corporation,

Chevron U.S.A., Inc., Exxon Mobil Corporation, ExxonMobil Oil Corporation, Royal Dutch

Shell plc, Shell Oil Company, CITGO Petroleum Corp., ConocoPhillips, ConocoPhillips

Company, Phillips 66, Marathon Petroleum Corporation, Speedway LLC, Hess Corp., CNX

Resources Corporation, CONSOL Energy, Inc. and CONSOL Marine Terminals LLC in the

above captioned case, pursuant to 28 U.S.C. §§ 1291 and 1447(d), hereby appeal to the United

States Court of Appeals for the Fourth Circuit from the Order and Memorandum Opinion entered

in this action on the 11th day of June, 2019, granting Plaintiff’s Motion to Remand (ECF Nos.

172 and 173).1




1
         This Notice of Appeal is submitted subject to and without waiver of any defense, affirmative defense, or
objection, including personal jurisdiction, insufficient process, or insufficient service of process.
        Case 1:18-cv-02357-ELH Document 177 Filed 06/12/19 Page 2 of 8



                                          Respectfully submitted,

                                          CHEVRON CORP. AND CHEVRON
                                          U.S.A., INC.
                                          By Counsel
Dated: June 12, 2019

                                           By: /s/ Tonya Kelly Cronin__________
                                           Tonya Kelly Cronin (Bar No. 27166)
                                           Jonathan Biran (Bar No. 28098)
                                           BAKER, DONELSON, BEARMAN,
                                           CALDWELL, & BERKOWITZ, P.C.
                                           100 Light Street, 19th Floor
                                           Baltimore, MD 21202
                                           Telephone: (410) 685-1120
                                           Email: tykelly@bakerdonelson.com
                                           Email: jbiran@bakerdonelson.com

                                           Theodore J. Boutrous, Jr. (pro hac vice)
                                           Joshua S. Lipshutz (pro hac vice)
                                           GIBSON, DUNN & CRUTCHER LLP
                                           333 South Grand Avenue
                                           Los Angeles, CA 90071
                                           Telephone: (213) 229-7000
                                           Email: tboutrous@gibsondunn.com
                                           Email: jlipshutz@gibsondunn.com

                                           Anne Champion (pro hac vice)
                                           GIBSON, DUNN & CRUTCHER LLP
                                           200 Park Avenue
                                           New York, NY 10166-0193
                                           Telephone: (212) 351-4000
                                           Email: achampion@gibsondunn.com

                                           Neal S. Manne (pro hac vice)
                                           SUSMAN GODFREY LLP
                                           1000 Louisiana, Suite 5100
                                           Houston, TX 77002
                                           Telephone: (713) 651-9366
                                           Email: nmanne@susmangodfrey.com

                                           Attorneys for Defendants CHEVRON
                                           CORP. and CHEVRON U.S.A., INC.




                                      2
         Case 1:18-cv-02357-ELH Document 177 Filed 06/12/19 Page 3 of 8



By: /s/ John B. Isbister                          By: /s/ Craig A. Thompson

John B. Isbister (Bar No. 00639)                  Craig A. Thompson, (Bar No. 26201)
Jaime W. Luse (Bar No. 27394)                     VENABLE LLP
TYDINGS & ROSENBERG LLP                           750 East Pratt Street, Suite 900
One East Pratt Street, Suite 901                  Baltimore, MD 21202
Baltimore, MD 21202                               Telephone: (410) 244-7605
Telephone: 410-752-9700                           Facsimile: (410) 244-7742
Facsimile: 410-727-5460                           Email: cathompson@venable.com
Email: jisbister@tydingslaw.com
Email: jluse@tydingslaw.com                       Theodore V. Wells, Jr. (pro hac vice)
                                                  Daniel J. Toal (pro hac vice)
Philip H. Curtis (pro hac vice)                   Jaren Janghorbani (pro hac vice)
Nancy G. Milburn (pro hac vice)                   PAUL, WEISS, RIFKIND, WHARTON &
ARNOLD & PORTER KAYE SCHOLER                      GARRISON LLP
250 West 55th Street                              1285 Avenue of the Americas
New York, NY 10019-9710                           New York, NY 10019-6064
Telephone: (212) 836-8383                         Telephone: (212) 373-3089
Facsimile: (212) 715-1399                         Fax: (212) 492-0089
Email: philip.curtis@arnoldporter.com             Email: twells@paulweiss.com
Email: nancy.milburn@arnoldporter.com             Email: dtoal@paulweiss.com
                                                  Email: jjanghorbani@paulweiss.com
Matthew T. Heartney (admitted pro hac vice)
ARNOLD & PORTER KAYE SCHOLER                      Attorneys for Defendants EXXONMOBIL
777 South Figueroa Street, 44th Floor             CORPORATION and EXXONMOBIL OIL
Los Angeles, California 90017-5844                CORPORATION
Telephone: (213) 243-4000
Facsimile: (213) 243-4199
Email: matthew.heartney@arnoldporter.com

Attorneys for Defendants BP PRODUCTS NORTH
AMERICA INC., BP p.l.c. and BP AMERICA INC.




                                              3
        Case 1:18-cv-02357-ELH Document 177 Filed 06/12/19 Page 4 of 8



By: /s/ James M Webster, III                   By: /s/ Warren N. Weaver

David C. Frederick (pro hac vice)              Warren N Weaver (Bar No. 3600)
James M. Webster, III (Bar No. 23376)          Peter Sheehan (Bar No. 29310)
Brendan J. Crimmins (pro hac vice)             WHITEFORD TAYLOR AND
Grace Knofczynski (pro hac vice pending)       PRESTON LLP
KELLOGG, HANSEN, TODD,                         Seven Saint Paul St., Ste. 1400
FIGEL & FREDERICK, P.L.L.C.                    Baltimore, MD 21202
1615 M Street, N.W., Suite 400                 Telephone: (410) 347-8757
Washington, D.C. 20036                         Facsimile: (410) 223-4177
Telephone: (202) 326-7900                      Email: wweaver@wtplaw.com
Facsimile: (202) 326-7999
Email: dfrederick@kellogghansen.com            Nathan P. Eimer, Esq. (pro hac vice)
Email: jwebster@kellogghansen.com              Pamela R. Hanebutt, Esq. (pro hac vice)
Email: bcrimmins@kellogghansen.com             Lisa S. Meyer, Esq. (pro hac vice)
Email: gknofczynski@kellogghansen.com          Raphael Janove, Esq. (pro hac vice)
                                               EIMER STAHL LLP
Jerome C. Roth (pro hac vice)                  224 South Michigan Ave., Ste. 1100
Elizabeth A. Kim (pro hac vice)                Chicago, IL 60604
MUNGER, TOLLES & OLSON LLP                     Telephone: (312) 660-7600
560 Mission Street                             Facsimile: (312) 692-1718
Twenty-Seventh Floor                           Email: neimer@EimerStahl.com
San Francisco, CA 94105-2907                   Email: phanebutt@EimerStahl.com
Telephone: (415) 512-4000                      Email: lmeyer@EimerStahl.com
Facsimile: (415) 512-4077                      Email: rjanove@Eimerstahl.com
Email: jerome.roth@mto.com
Email: elizabeth.kim@mto.com                   Attorneys for Defendant CITGO
                                               PETROLEUM CORPORATION
Attorneys for Defendants SHELL OIL
COMPANY and ROYAL DUTCH SHELL, plc




                                           4
        Case 1:18-cv-02357-ELH Document 177 Filed 06/12/19 Page 5 of 8



By: /s/ Jonathan C. Su                         By: /s/ Jonathan C. Su

Jonathan Chunwei Su (Bar No. 16965)            Jonathan Chunwei Su (Bar No. 16965)
LATHAM AND WATKINS LLP                         LATHAM AND WATKINS LLP
555 Eleventh St NW, Ste 1000 Washington,       555 Eleventh St NW, Ste 1000
DC 20004-1304                                  Washington, DC 20004-1304
Telephone: (202) 637-2200                      Telephone: (202) 637-2200
Facsimile: (202) 637-2201                      Facsimile: (202) 637-2201
Email: jonathan.su@lw.com                      Email: jonathan.su@lw.com

Steven M. Bauer (pro hac vice)                 Steven M. Bauer (pro hac vice)
Margaret A. Tough (pro hac vice)               Margaret A. Tough (pro hac vice)
LATHAM & WATKINS LLP                           LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000              505 Montgomery Street, Suite 2000
San Francisco, CA 94111-6538                   San Francisco, CA 94111-6538
PHONE: (415) 391-0600                          PHONE: (415) 391-0600
FAX: (415) 395-8095                            FAX: (415) 395-8095
Email: steven.bauer@lw.com                     Email: steven.bauer@lw.com
Email: margaret.tough@lw.com                   Email: margaret.tough@lw.com

Sean C. Grimsley, Esq. (pro hac vice)          Attorneys for Defendant PHILLIPS 66
Jameson R. Jones, Esq. (pro hac vice)
BARTLIT BECK LLP
1801 Wewatta Street, Suite 1200
Denver, CO 80202
PHONE: (303) 592-3100
FAX: (303) 592-3140
Email: sean.grimsley@bartlit-beck.com
Email: jameson.jones@bartlit-beck.com

Attorneys for Defendants
CONOCOPHILLIPS and
CONOCOPHILLIPS COMPANY




                                           5
        Case 1:18-cv-02357-ELH Document 177 Filed 06/12/19 Page 6 of 8



By: /s/ Shannon S. Broome                      By: /s/ Emily Wilson
Shannon S. Broome (pro hac vice)               Emily Wilson (Bar No. 20780)
HUNTON ANDREWS KURTH LLP                       Megan Berge (pro hac vice)
50 California Street                           BAKER BOTTS L.L.P.
San Francisco, CA 94111                        1299 Pennsylvania Ave., NW
Tel: (415) 975-3718                            Washington, D.C. 20004
Fax: (415) 975-3701                            Telephone: (202) 639-7700
E-mail: SBroome@HuntonAK.com                   Facsimile: (202) 639-1171
                                               Email: Emily.wilson@bakerbotts.com
Shawn Patrick Regan (pro hac vice)             Email: megan.berge@bakerbotts.com
HUNTON ANDREWS KURTH LLP
200 Park Avenue                                Scott Janoe (pro hac vice)
New York, NY 10166                             BAKER BOTTS L.L.P.
Tel: (212) 309-1046                            910 Louisiana Street
Fax: (212) 309-1100                            Houston, Texas 77002
Email: SRegan@HuntonAK.com                     Telephone: (713) 229-1553
                                               Facsimile: (713) 229 7953
Ann Marie Mortimer (pro hac vice)              Email: scott.janoe@bakerbotts.com
HUNTON ANDREWS KURTH LLP
550 South Hope Street, Suite 2000              Attorneys for Defendant HESS CORP.
Los Angeles, CA 90071
Tel: (213) 532-2103
Fax: (213) 312-4752
Email: AMortimer@HuntonAK.com

Perie Reiko Koyama (Bar No. 20017)
HUNTON ANDREWS KURTH LLP
2200 Pennsylvania Ave. NW
Washington, DC 20037
Telephone: (202) 778-2274
Facsimile: (202) 778-2201
Email: PKoyama@HuntonAK.com

Attorneys for Defendants MARATHON
PETROLEUM CORP. and SPEEDWAY, LLC




                                      6
        Case 1:18-cv-02357-ELH Document 177 Filed 06/12/19 Page 7 of 8



By: /s/ Thomas K. Prevas                       By: /s/ Tracy Roman

Michelle N. Lipkowitz (Bar No. 27188)          Kathleen Taylor Sooy (pro hac vice)
Thomas K. Prevas (Bar No. 29452)               Tracy A. Roman (Bar No. 11245)
SAUL EWING ARNSTEIN & LEHR LLP                 CROWELL & MORING LLP
Baltimore, Maryland 21202-3133                 1001 Pennsylvania Avenue, N.W.
Telephone: (410) 332-8683                      Washington, DC 20004
Facsimile (410) 332-8123                       Telephone: 202-624-2500
Email: michelle.lipkowitz@saul.com             Facsimile: 202-628-5116
Email: Thomas.prevas@saul.com                  Email: ksooy@crowell.com
                                               Email: troman@ crowell.com
Attorneys for Defendants CROWN CENTRAL
LLC, and CROWN CENTRAL NEW                     Attorneys for Defendants CNX
HOLDINGS LLC                                   RESOURCES CORPORATION,
                                               CONSOL ENERGY INC. and
                                               CONSOL MARINE TERMINALS LLC




                                         7
         Case 1:18-cv-02357-ELH Document 177 Filed 06/12/19 Page 8 of 8



                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 12th day of June, 2019, the foregoing document was

filed through the ECF system and was therefore served on all registered participants identified on

the Notice of Electronic Filing.



                                                    /s/ Tonya Kelly Cronin
                                                    Tonya Kelly Cronin




                                                8
